DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 41, 44, 46-51, 54, and 56-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claims 40 and 56 that the two cutting edges are disposed on opposite “ends” of the long axis is indefinite because it is unclear how the cutting edges can be both on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 40-41, 44, 46-48, 50-51, 54, 56-64, 66-67, 70-73, and 76-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0301642 (White) in view of US 2005/0182446 (DeSantis).
40.  White teaches a double-pointed needle (needle assembly 10) comprising an elongated body (e.g., combination of curved shaft 11 and shuttle 12) having first and second end regions (ends 11a, 11b) and a central portion (e.g., portion of shaft 11 between ends 11a, 11b) disposed between the first and second end regions (FIG. 1; P0106).  The first end region of the elongated body forming a curved shape relative to the central portion wherein the curved shape comprises a cutting tip comprising a cross section and a cutting edges configured to cut tissue (FIG. 1; P0106).  The needle has an opening (e.g., opening of shuttle 12) for receiving a thread disposed within the second end region (e.g., opening of shuttle 12 is for receiving a thread at FIG. 2 and P0107 and is disposed within the second end region since the shuttle is movable along the length of shaft 11 at P0108).
White discloses the invention substantially as claimed as discussed above but does not disclose the specifics of the cutting tip such that it does not disclose the tip having only two cutting edges.  DeSantis teaches a needle in the same field of endeavor having two cutting edges (e.g., DeSantis teaches four cutting edges 26 at FIG. 1-3 but also states “less than four cutting edges 26 are also contemplated” at P0024 such that the pair of horizontally-extending cutting 

    PNG
    media_image1.png
    541
    575
    media_image1.png
    Greyscale


44. The central portion has a circular cross-section (P0044).
46. The opening disposed in the second end region includes a metal sleeve (shuttle 12) oriented around the opening (FIG. 1-2; P0059).
47. The opening disposed in the second end region comprises a cross section that is different than a cross section of the central portion (FIG. 1-2; P0108).
48. The opening disposed in the second end region is formed of a non-linear passageway configured to hook a suture (FIG. 5).
50. The needle has a second opening located at the first end region or the central portion (e.g., shuttle 12 has two openings as shown in FIG. 1-2 such that one opening is in the first end region and the second opening in the second end region).
51. At least one of the first end region and the second end region includes at least one of a graduation mark, a groove, or a ring to indicate a depth of needle penetration (e.g., see stop member 15 at FIG. 4 and P0112 capable of indicating a depth of needle penetration).
54. The second end region of the elongated body forms a curved shape relative to the central portion and the curved shape of the first end region has a first curvature that is different than a second curvature of the curved shape of the second end region (e.g., see combination of curves at P0042).
56.  White discloses a double-pointed needle as outlined above and also discloses the needle having a second cutting tip located on the second end region (FIG. 1; P0106).  The opening has a longitudinal slit (e.g., longitudinal slit of shuttle 12) and a hole (e.g., side hole of shuttle 12) that, when swaged, reduces a size of the hole and secures the thread in place (e.g., side hole of shuttle 12 is capable of reducing in size to secure a thread in place when swaged 
57. The second end region of the elongated body forms a curved shape relative to the central portion and the second cutting tip has a bevel forming a knife-blade shape oriented in the same plane as the curved shape of the second end region (FIG. 1; P0106).
58. The central portion has a circular cross-section (P0044).
59. The second end region of the elongated body forms a curved shape relative to the central portion and the curved shape of the first end region has a first curvature that is different than a second curvature of the curved shape of the second end region (e.g., see combination of curves at P0042).
60. The central portion is straight (e.g., “flattened” at P0044 such that it is straight).
61. The needle has a second opening (see second opening of shuttle 12).
62. The central portion is curved in the same plane as the first and second end regions (FIG. 1; P0042).
63. The opening comprises a slit (e.g., longitudinal slit of shuttle 12) and a hole (e.g., side hole of shuttle 12) for the thread where the hole is configured to be swaged such that the thread is secured in place (e.g., side hole of shuttle 12 is capable of reducing in size to secure a thread in place when swaged since the openings is formed in metal at P0059 that can be shaped by a swage (which does not make the device inoperable since it is an intended use, rather than an obviousness modification)).
64. At least a portion of the first end region is wider than the central portion (see stop members 15 at FIG. 4 and P0112).

67. The first cutting tip of the first end region and the second cutting tip of the second end region have the same shape (FIG. 1; P0106).
70. At least a portion of the first end region is wider than the central portion (see stop members 15 at FIG. 4 and P0112).
71. The second end region comprises a cutting tip (FIG. 1; P0106).
72. The cutting tip of the first end region and the cutting tip of the second end region have the same shape (FIG. 1; P0106).
73. The second end region of the elongated body forms a curved shape relative to the central portion, wherein the curved shape of the first end region lies in a plane that is the same as a plane that the curved shape of the second end region lies in (FIG. 1; P0041).
76. The second end region of the elongated body forms a curved shape relative to the central portion where the curved shape of the first end region lies in a plane that is the same as a plane that the curved shape of the second end region lies in (FIG. 1; P0041).
77. White discloses the invention substantially as claimed as discussed above but does not disclose the specifics of the second cutting tip such that it does not disclose the tip having only two cutting edges.  DeSantis teaches a needle in the same field of endeavor having two cutting edges (e.g., DeSantis teaches four cutting edges 26 at FIG. 1-3 but also states “less than four cutting edges 26 are also contemplated” at P0024 such that the pair of horizontally-extending cutting edges can reasonably be considered the claimed “cutting edges” as shown in annotated FIG. 3) for the purpose of penetrating tissue with opposed cutting edges (FIG. 3; 
78. White discloses the invention substantially as claimed as discussed above but does not disclose the specifics of the second cutting tip such that it does not disclose the tip having only two cutting edges.  DeSantis teaches a needle in the same field of endeavor having two cutting edges (e.g., DeSantis teaches four cutting edges 26 at FIG. 1-3 but also states “less than four cutting edges 26 are also contemplated” at P0024 such that the pair of horizontally-extending cutting edges can reasonably be considered the claimed “cutting edges” as shown in annotated FIG. 3) for the purpose of penetrating tissue with opposed cutting edges (FIG. 3; P0002).  The two cutting edges are configured to cut tissue (P0002).   The cross section has a long axis (e.g., horizontal axis in FIG. 3) and a short axis (e.g., vertical axis in FIG. 3).  The long axis is oriented in the same plane as the curved shape of the first end region (FIG. 1 and 3).  The short axis is oriented perpendicular to the plane of the curved shape of the first end region (FIG. 1 and 3).  Two of the cutting edges are disposed on opposite ends of the long axis and oriented in the same plane as the curved shape of the first end region (FIG. 1 and 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the 
79.  White discloses a double-pointed needle as outlined above but does not disclose the blade being bilateral. DeSantis teaches a needle in the same field of endeavor having bilateral blades (e.g., DeSantis teaches four cutting edges 26 at FIG. 1-3 but also states “less than four cutting edges 26 are also contemplated” at P0024 such that the pair of horizontally-extending cutting edges can reasonably be considered the claimed “cutting edges” as shown in annotated FIG. 3 where a blade with two or four cutting edges can reasonably be considered “bilateral” since it “has or relates to two sides or affects both sides” in FIG. 3 since cutting edges 26 are present on the left and right side of the tip, as well as the top and bottom) for the purpose of penetrating tissue with opposed cutting edges (FIG. 3; P0002).  The two cutting edges are configured to cut tissue (P0002).   The cross section has a long axis (e.g., horizontal axis in FIG. 3) and a short axis (e.g., vertical axis in FIG. 3).  The long axis is oriented in the same plane as the curved shape of the first end region (FIG. 1 and 3).  The short axis is oriented perpendicular to the plane of the curved shape of the first end region (FIG. 1 and 3).  Two of the cutting edges are disposed on opposite ends of the long axis and oriented in the same plane as the curved shape of the first end region (FIG. 1 and 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cutting tip of White to include a bilateral blade as taught by DeSantis in order to penetrating tissue with opposed cutting edges.
Claims 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0301642 (White) in view of US 2005/0182446 (DeSantis), as applied above, and further in view of US 2012/0209300 (Torrie).
.
Claims 65, 68-69, and 74-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0301642 (White) in view of US 2005/0182446 (DeSantis), as applied above, and further in view of US 5,336,239 (Gimpelson).
White is silent as to the specific dimensions of its needle such that it does not disclose the cutting edge of the first end region is between 1-30 centimeters long. Gimpelson teaches a surgical needle in the same field of endeavor (col. 1, lns. 6-12) in which the needle hook is 1-10 cm in length. Gimpelson sets forth that length is result effective variable, wherein the dimension varies the stiffness of the needle (col. 4, Ins. 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the needle of White with a cutting edge length of 1-30 centimeters for the purpose of tailoring the needle’s stiffness to a particular use and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have been an obvious matter of In re Rose, 105 USPQ 237 (CCPA 1955)
White is silent as to the specific dimensions of its needle such that it does not disclose the elongated body is 20-50 centimeters in length, and has a diameter in the range of 1.5 to 3.5 millimeters. Gimpelson teaches a surgical needle in the same field of endeavor (col. 1, Ins. 6-12) in which a needle may be 40 cm in length (e.g., 40 cm shaft 24 at col. 3, Ins. 42-43) and a diameter in the range of 0.5 to 3 mm (col. 4, Ins. 1-5). Gimpelson sets forth that length and diameter are result effective variables, wherein their dimensions vary the stiffness of the needle (col. 4, Ins. 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the needle of White with a length of 20-50 centimeters and a diameter of 1.5-3.5 millimeters as taught by Gimpelson for the purpose of tailoring the needle’s stiffness to a particular use and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have been an obvious matter of design choice to form the needle of White 25-50 centimeters in length and 1.5 to 3.5 millimeters in diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and it appears that the prior art of White would perform equally as well as the claimed invention. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments, see page 10-11, filed 07/22/2020, with respect to the rejection(s) of claim(s) under 35 USC 112, first paragraph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments regarding the new limitations with respect to White and DeSantis have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771